Citation Nr: 9927977
Decision Date: 09/28/99	Archive Date: 11/08/99

DOCKET NO. 94-15 002               DATE SEP 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for residuals of a shell
fragment wound of the left thigh with muscle damage (Group XIV),
currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for neuritis of the left
thigh sciatic nerve, currently evaluated as 60 percent disabling.

REPRESENTATION 

Appellant represented by: Cindy B. Smith, Attorney at Law 

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse 

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from September 1944 to January 1946.

This matter was last before the Board of Veterans' Appeals (Board)
in July 1998, following an October 1997 remand by the United States
Court of Appeals for Veterans Claims (formerly, the United States
Court of Veterans Appeals and hereafter, "Court"). At that time,
and pursuant to a joint motion for remand filed by the appellant
and the Department of Veterans Affairs (VA) before the Court, the
Board remanded for additional evidentiary development the
appellant's claims of entitlement to an increased rating for the
residuals of a shell fragment wound of a shell fragment wound of
the left thigh, then assigned a 30 percent disability rating, and
entitlement to an increased rating, greater than 20 percent, for
neuritis of the left thigh sciatic nerve. Based on instructions
contained in the joint motion for remand, the Board also directed
that the VA Regional Office (RO) consider whether referral of the
appellant's case was appropriate for consideration under the
provisions of 38 C.F.R. 3.321(b)(1), relative to the assignment of
an extraschedular rating.

By rating decision dated in December 1998, the disability rating
assigned for neuritis of the left thigh sciatic nerve was increased
to 60 percent, effective June 29, 1992. Because the appellant has
not been assigned the maximum schedular disability rating for this
disorder and has not clearly expressed satisfaction with the
assigned rating, this matter remains in appellate status. See AB v.
Brown, 6 Vet. App. 35 (1993). In addition, the RO denied an
extraschedular rating for this disability.

In the December 1998 rating decision, a total disability evaluation
based upon individual unemployability was also granted, based upon
the finding that the

- 2 - 

appellant was unable to secure or follow a substantially gainful
occupation as a result of service-connected disabilities. The RO
also denied entitlement to a disability rating greater than 30
percent for the residuals of a shell fragment wound of the left
thigh. 1 An extraschedular rating was denied for this disability.

Having carefully reviewed all of the evidence of record, the Board
finds that the matter is ready for appellate review.

FINDINGS OF FACT

1. The shell fragment wound residuals of the left thigh are
characterized by the presence of foreign bodies in the left hip and
femur.

2. Pain and functional loss occasioned by neuritis of the left
thigh sciatic nerve is has resulted in symptoms consistent with
complete paralysis of the left hip and knee.

3. Neither an exceptional nor unusual disability picture has been
presented so as to render impractical the application of the
regular schedular standards.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 40 percent for the
residuals of a shell fragment wound of the left thigh with muscle
damage (Group XIV) have been

1 The Board notes that when last before the Board, the appellant
argued that he should be granted service connection for a claimed
psychiatric disorder. By rating decision dated in September 1998,
service connection for post-traumatic stress disorder was granted
and a 10 percent disability evaluation was assigned. The appellant
has not expressed a desire to challenge this determination with
regard to the assigned disability rating or its effective date.

- 3 -                                                             
   
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.56, 4.73, Diagnostic
Code 5314 (1998).

2. The criteria for a disability evaluation of 80 percent for the
appellant's service- connected neuritis have been met. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.124a, Diagnostic Codes 8520, 8620
(1998).

3. An extraschedular disability rating is not warranted for the
appellant's service-connected shell fragment wounds or sciatic
neuritis. 38 C.F.R. 3.321(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant generally contends that the service-connected
residuals of a shell fragment wound to his left leg are more severe
than are contemplated by the currently assigned ratings.

The resolution of the appellant's claims is to be resolved through
the application of a schedule of ratings, which is predicated upon
the average impairment of earning capacity. Separate diagnostic
codes identify various disabilities. 38 U S.C. 1155; 38 C.F.R.
3.321 (a) and Part 4. Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998).

The degree of impairment resulting from a disability involves a
factual determination of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon v.
Brown, 6 Vet. App. 396, 402 (1994). In resolving this factual
issue, the Board may only consider the specific factors as are
enumerated in the applicable rating criteria. See Massey v. Brown,
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App.
625, 628 (1992).

- 4 -

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record is to sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991).

Because the evidence of record as to both disabilities at issue
generally involves the same medical evidence, the Board will first
review the pertinent evidence of record, and then discuss the
applicable law and rating criteria in the context of each of the
appellant's disabilities.

Factual Background

The record reflects that while serving on active duty in June 1945,
the appellant sustained two shell fragment wounds to the lateral
portion of the middle third of the left thigh. Upon examination
several days later, he was noted to have multiple draining wounds
with granulation. A radiographic examination revealed several small
metallic fragment up to one centimeter long posterolateral to the
shaft of the femur. In September 1945, physical examination was
essentially negative for any abnormalities, except for a notation
of two healed wounds three inches long on the lateral surface of
the middle third of the left thigh. Hyperesthesia was noted on the
lateral surface of the thigh, leg, and dorsum of the left foot.
There was moderate quadriceps shrinkage, with knee flexion to 85
degrees, and normal circulation. There was no paralysis noted, and
reflexes were normal.

Prior to his separation from active duty, the appellant was noted
in December 1945 to have no definite weakness, localized wasting,
or reflex change. Radiographic examination of the left thigh showed
no gross bone or joint damage. A few tiny metallic foreign bodies
were present in the soft tissue.

In June 1947, the appellant complained of needle-like pain during
cold weather and with weather changes. Physical examination
revealed that the leg could be flexed

- 5 - 

half way by volition and farther by force but with pain. The leg
scars were noted to be not painful. The circumference of the left
knee was 0.25 inch less than that of the right knee. Diagnoses
included residuals of shrapnel wounds to the left thigh and
muscular rheumatism of the left leg. VA outpatient treatment
records in 1989 reflect complains of pain, tenderness, and spasms
in the left thigh. X-rays of the left thigh revealed moderate
osteoarthritis in the left hip and metallic fragments in the soft
tissues in the proximal left thigh.

In May 1989, the appellant underwent surgical exploration of the
left thigh and removal of metal sutures that were embedded in the
deep fasciae. In a statement dated in August 1989, a private
physician stated that the appellant was seen several times after
the surgery, and that the appellant had numbness on the outer
aspect of the thigh. A private physician statement in November 1989
noted that the appellant complained of sharp pain in the left leg
and thigh, that the leg gave way, and that he used a cane to walk.
Diagnoses were degenerative joint disease of the left hip, chronic
low back pain, and status post cerebrovascular accident.

The appellant sought an increased rating for the disabilities at
issue by statement received in June 1992.

The appellant underwent a VA physical examination in July 1992. It
was noted that the appellant reported having continued severe
incapacitating pain of the left lower extremity. The appellant also
reported sciatica of the left extremity, and a history of weakness
and paresthesia to the left thigh since the injury. Upon clinical
examination, there was a 4 centimeter scar of the left thigh and
hip region, and an area of paresthesia to the left anterior thigh.
There was no tissue loss noted. Several scars were noted between 4
and 6 centimeters in length of the left upper thigh, but were found
to be without tenderness, increased sensitivity, or adhesion. There
was noted no damage to the tendons, bones, or joints. The examiner
commented that there was diminished motor strength to the proximal
and distal left leg, and the appellant was in constant chronic
pain. The diagnoses were status post

- 6 -

gunshot wound 2 of the left leg, with chronic pain syndrome and
sensory nerve injury to the left lower extremity.

In his April 1993 substantive appeal, the appellant stated that it
was very difficult to lift his left leg. He stated that he was
unable to maneuver stairways, and that he had recently sold his
home because of this inability. He stated that he was in constant
and daily pain. At an August 1993 personal hearing before a hearing
officer at the RO, the appellant testified in substance that his
left thigh disability was progressively worsening and that he could
not move his left toes. He stated that he dragged his left foot and
that he walked with a cane. He stated that he had fallen "two or
three" times, and had difficulty walking.

The appellant underwent a VA physical examination in September
1993. It was noted that the appellant had cerebrovascular accidents
in March 1985 and in December 1992. He reported that he had
radiating pain from his back to his left leg to the left calf. The
appellant stated that although he had left lower leg weakness prior
to the cerebrovascular accidents, the weakness had worsened after
them.

On clinical examination, tenderness was noted in the lumbosacral
muscles, more severe on the left. The range of motion of the hips
was not tested on standing because of the danger that the appellant
might fall. While seated, the appellant displayed a range of motion
of the right hip to from 90 to 135 degrees flexion. Left sided hip
flexion was from 90 to 100 degrees. Range of motion of the left
knee was from zero to 90 degrees. He was noted to have a mild to
moderate left foot drop, and his propulsion and balance were mildly
impaired. The appellant could stand on the toes of both feet, but
he was noted to have weakness on standing of the left heel.
Hyperesthesia of the left lower extremity was noted, from the hip
downward. The examiner assessed the appellant's left hip to be
"normal." The left knee flexion and extension were assessed as
being 40 percent of normal.

2 The examiner's report of a gunshot wound is in error, as the
appellant was clearly wounded by shell fragments. However, both
types of injuries are rated based upon the same provisions of 38
C.F.R., Part IV. 

- 7 - 

The appellant was hospitalized at a VA facility in November 1993.
The report of hospitalization reflects that he reported a 45 year
history of left lower extremity weakness, numbness, and tingling.
He reported progressive weakness of the left leg, limited
activities for 8 years. Left hip radiographic studies revealed
moderate to severe narrowing, and cystic and sclerotic changes,
consistent with chronic osteoarthritis. The relevant diagnoses were
left hip pain, and lumbosacral plexopathy, status post shrapnel
wound in 1945.

The appellant underwent a series of VA physical examinations in May
1996. During an orthopedic examination, the appellant reiterated
that he had constant pain in the left hip and left leg, difficulty
arising, a stiff hip, and stated that he had been unable to move
his toes for the previous 5 to 6 years. He added that he walked on
the outside of his left foot, and that he had weakness of the left
foot. The examiner noted a history which included cerebrovascular
accident resulting in right-sided weakness and increased strain on
the left lower extremity, as well as severe atherosclerotic
cardiovascular disease.

On clinical examination, the appellant was noted to walk with an
antalgic gait toward the left side. No areas of infection,
drainage, or fever about the leg were found. The examiner found a
slight diminution of muscle mass in the left thigh without loss of
function, and a 3/4 inch atrophy of the left thigh compared to the
right. The only muscle penetration was to the left thigh, the
vastus lateralis muscle, without damage to quadriceps or hamstring
tendons. Radiographic examination detected the presence of multiple
foreign bodies in the left hip and leg. The appellant was noted to
have two well-healed nontender scars with diminished pinprick
sensation in the region of the two incisions, no adhesions of skin
incisions or lacerations to the underlying tissues, and no tendon
damage.

The examiner found that the appellant had an area of sensation loss
in the lateral aspect of the thigh, but that there did not appear
to be any peripheral nerve injury related to the gunshot wound. He
opined that the appellant had sensory nerve injury but not motor
nerve injury related to his penetrating wounds to the left thigh.
He noted that the appellant's strength was slightly diminished
generally in the left

- 8 - 

lower extremity, which was affected by arthritis of the hip. The
examiner stated that there did not appear to be any loss of
strength due to muscle injury, as the appellant was able to
actively straight leg raise with good resistance, and that this
movement was equal to his right sided extremity. The appellant was
noted to have normal hamstring strength, and normal hip abductor
and adductor strength.

The diagnoses included a penetrating soft tissue injury to the left
thigh area with residual of a small amount of vastus lateralis
muscle mass loss and atrophy of 3/4 inch of the left thigh. Severe
degenerative joint disease of the left hip, moderate varicosities
of the left leg, and status post cerebrovascular accident with
right-sided weakness were diagnosed as not related to service. The
examiner stated that "[t]he only muscle injury appears to be to the
vastus lateralis musculature and there is no impairment of knee
function or thigh function related ... in terms of strength or
range of motion." The examiner stated that the appellant's
cerebrovascular accident, severe heart disease, and severe
degenerative joint disease of the left hip were not related to the
original left thigh injury. Neurologically, the examiner diagnosed
the appellant to have a sensory nerve injury to the left lateral
thigh related to penetrating shrapnel wounds. 3

In an August 1996 statement, the appellant reported that he was
using a cane, a walker and a wheelchair. He stated that it was now
impossible for him to lift articles, as he did in his former
employment, and that he had constant pain, stiffness, numbness, and
limited control of his left leg. He reported that he had difficulty
entering and exiting his automobile, and he was not able to drive.

The appellant underwent a series of VA physical examinations in
November 1998. During an orthopedic consultation, the appellant
reiterated that he had continuous and severe pain of the left leg.
He stated that he started using a wheelchair about 8 to 10 years
previously.

3 The Board notes that in his May 1996 report, the examiner
clarified that although the appellant had been diagnosed in July
1992 to have a chronic pain syndrome of the left upper extremity,
the diagnosis was in error as the appellant's disorder was clearly
of the left lower extremity. 

- 9 - 

On clinical examination, two scars were noted, and were opined to
be entry wounds. There was no exit wound noted. The scars were both
approximately two inches long. A scar of the proximal leg was
approximately one quarter inch wide, and was characterized by some
soft tissue loss of the subcutaneous tissue, but no muscle loss was
noted. The scars were without tenderness, sensitivity or adhesions,
and there was no evidence of bone, joint, nerve or tendon damage.
The strength of the left lower extremity against resistance was
normal with respect to the appellant's quadriceps, hamstring, and
abductor and adductor muscles. There was no evidence of a muscle
hernia. The appellant was noted to walk with an antalgic gait, and
reported that he had pain along the side of his leg. The appellant
displayed a left hip range of motion of flexion to 100 degrees, as
compared with his right sided flexion of 120 degrees. Extension on
the left was to zero degrees, and on the right to 5 degrees.
Abduction and adduction were to 30 degrees in both aspects,
bilaterally. Internal and external rotation of the left hip was to
5 and 30 degrees, respectively. The examiner noted that internal
and external rotation of the right hip was to 30 and 40 degrees,
respectively. The appellant had full range of motion of the left
knee. Radiographic examination detected multiple evidence of
foreign bodies present in the left hip and femur. There were also
noted degenerative changes of the left hip.

The examiner opined that the appellant's shell fragment wound and
traumatic muscle injury to the left thigh did not contribute to the
excess fatigability and incoordination then being experienced by
the appellant. The examiner further stated that the appellant's
service-connected sciatic neuritis and non-service- connected
degenerative disc condition had some role in the appellant's
continued excess fatigability and incoordination; however it was
not possible to assess what effect these manifestations would have
upon the appellant's ability to sustain an 4 occupation.  The
examiner further reported that with regard to the appellant's

4 The Board notes that in his report, the examiner observed that at
his present age, the appellant would likely be retired. The Board
has not considered this aspect of the examiner's opinion, because
age may not be considered as a factor in evaluating service-
connected disability. See 38 C.F.R. 4.19. 

- 10- 

subjective reports of pain, he did not note that pain was visibly
manifested with movements of the joints, and did not note any
muscle atrophy attributed to the disabilities.

Upon neurological examination, the appellant reported that he had
lost sensation in his left lower extremity. The left lower
extremity was cyanotic and painful to the touch. Atrophy of the
muscles of the calf and medial thigh was noted, and the appellant
was unable to move his toes. The examiner commented that the
appellant's left lower extremity pain was visibly manifested with
movement. The examiner opined that the appellant's left lower
neuropathy was characterized by loss of vibration, position sense
and temperature sense. The examiner further stated that the
appellant's service-connected neuritis had caused weakened
movement, excess fatigability, and incoordination, and the
appellant was unable to move his toes. He stated that the appellant
had a chronic pain syndrome of the left lower extremity that
interfered with his ability to perform a civil occupation, and the
p appellant had a "near complete loss of use of the left lower
extremity." The examiner commented that no additional nonservice
connected medical or other problems had an impact on the functional
capacity of the left lower extremity.

Increased rating for residuals of a shell fragment wound of the
left thigh with muscle damage, currently evaluated as 30percent
disabling

A claim for an increased rating is regarded as a new claim and is
subject to the well-groundedness requirement. 38 U.S.C.A. 5107(a)
(West 1991); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631
(1992). In order to present a well-grounded claim for an increased
rating of a service-connected disability, the veteran need only
submit his or her competent testimony that symptoms, reasonably
construed as related to the service-connected disability, have
increased in severity since the last evaluation. Proscelle, 2 Vet.
App. at 631-632; see also Jones v. Brown, 7 Vet. App. 134 (1994).
The appellant has alleged that the symptoms of his service-
connected residuals of a shell fragment wound to the left thigh
have increased. Based upon

- 11 - 

this assertion, the Board finds that the appellant's claim is well
grounded within the meaning of 38 U.S.C.A. 5107(a).

Once it has been determined that a claim is well grounded, VA has
a statutory duty to assist the veteran in the development of
evidence pertinent to the claim. 38 U.S.C.A. 5107. In particular,
fulfillment of the duty to assist encompasses the retrieval of all
relevant medical and lay evidence and the conduct of thorough and
contemporaneous medical examination. Shipwash v. Brown, 8 Vet. App.
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332,339-340 (1995).
Having reviewed the evidence of record, the Board finds that the
duty to assist has been fulfilled.

The Board notes that the appellant's condition has been evaluated
as a muscle injury resulting from shell fragment wounds, and that
by regulatory amendment effective June 3, 1997, changes were made
to the schedular criteria for evaluating muscle injuries, as set
forth in 38 C.F.R. 4.55, 4.56, and 4.72. In Karnas v. Derwinski, 1
Vet. App. 308, 313 (1991), the Court held that where the law or
regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version most favorable to appellant will apply.

Thus, the appellant's disability must be evaluated under the rating
criteria concerning evaluation of disabilities residual to healed
wounds involving muscle groups due to gunshot or other trauma which
existed prior to July 3, 1997, and the current criteria, made
effective on July 3, 1997, to determine which is more favorable to
the appellant.

The provisions of 38 C.F.R. 4.56 sets forth certain factors for
consideration in the rating of residuals of gunshot and shell
fragment wounds. As noted, this regulation was modified by
regulatory amendment effective July 3, 1997. As such, the Board
will set forth the appropriate context for both the old and the new
versions of that regulation within the context of the appellant's
claim.

- 12 -

The appellant's shell fragment wound residuals are currently
assigned a 30 percent rating, indicative of a "moderately severe"
disability. Under the formerly applicable provisions, 38 C.F.R.
4.56 provided that a moderately severe disability of muscles was a
through and through or deep penetrating wound by high velocity
missile of small size or large missile of low velocity, with
debridement or with prolonged infection or with sloughing of soft
parts, intermuscular cicatrization. The service medical records
would show a record of hospitalization for a prolonged period in
service for treatment of the wound of severe grade. In addition,
there would be records following service of consistent complaints
of cardinal symptoms of muscle wounds. There might also be evidence
of unemployability because of an inability to keep up with the work
requirements. Objectively, the medical evidence would show a
moderately severe injury to a muscle group manifested by entrance
and (if present) exit scars relatively large and so situated as to
indicate track of missile through important muscle groups. Further,
there are indications on palpation of moderate loss of deep muscle
substance or moderate loss of normal firm resistance of muscles
compared with the sound side. Tests of strength and endurance of
muscle groups involved give positive evidence of marked or
moderately severe loss. 38 C.F.R. 4.56(c).

A severe disability of muscles was a through and through or deep
penetrating wound due to a high velocity missile or large or
multiple low velocity missiles, or the explosive effect of high
velocity missile, or to a shattering bone fracture with extensive
debridement or prolonged infection and sloughing of soft parts,
intermuscular binding, and cicatrization. The service medical
records would show a record of hospitalization for a prolonged
period in service for treatment of the wound of severe grade. In
addition, there would be records following service of consistent
complaints of cardinal symptoms of muscle wounds. There might also
be evidence of unemployability because of an inability to keep up
with the work requirements. Objectively, the medical evidence would
show a severe injury to a muscle group manifested by extensive
ragged, depressed, and adherent scars of skin so situated as to
indicate wide damage to muscle groups by the track of the missile.
X-rays might show minute, multiple, scattered foreign bodies,
indicating the spread of intermuscular trauma and the explosive
effects of the missile. Palpation would

13 - 

reveal moderate or extensive loss of deep fasciae or muscle
substance, with soft or flabby muscles in the wound area. Tests of
strength, endurance compared with the sound side, or coordinated
movements would show positive evidence of severe impairment of
function. Reaction of degeneration would not be present in
electrical tests, but a diminished excitability to faradic current,
compared with the sound side, may be present. Visible or measured
atrophy may be present, with adaptive contractions or the opposing
groups of muscles, if present, indicating severity. Adhesion of the
scar to one of the long bones, scapula, pelvic bones, sacrum, or
vertebra, with epithelial sealing over the bone without true skin
covering, in an area where bone is normally protected by muscle,
indicates the severe type of muscle damage. Atrophy of muscle
groups not included in the track of the missile, particularly of
the trapezium and serratus in wounds to the shoulder girdle
(traumatic muscular dystrophy), and induration and atrophy of an
entire muscle following simple piercing by a projectile
(progressive sclerosing myositis), may be included in the severe
group if there is sufficient evidence of severe disability. 3 8
C.F.R. 4.56(d).

Under the new version of the rating criteria, 38 C.F.R. 4.56 (1998)
provides that: (a) an open comminuted fracture with muscle or
tendon damage will be rated as a severe injury of the muscle group
involved unless, for locations such as in the wrist or over the
tibia, evidence establishes that the muscle damage is minimal; (b)
a through-and-through injury with muscle damage shall be evaluated
as no less than a moderate injury for each group of muscles
damaged; (c) for VA rating purposes, the cardinal signs and
symptoms of muscle disability are loss of power, weakness, lowered
threshold of fatigue, fatigue-pain, impairment of coordination and
uncertainty of movement; and under diagnostic codes 5301 through
5323, disabilities resulting from muscle injuries shall be
classified as slight, moderate, moderately severe or severe.

The Board notes that the new version of 38 C.F.R. 4.56 is otherwise
identical to its predecessor. Additionally, the current provisions
of 38 C.F.R. 4.56(a) and (b) were formerly contained in 38 C.F.R.
4.72, effective prior to July 3, 1997.

- 14 - 

Under the formerly applicable provision, 38 C.F.R. 4.56(d)(3)
describes moderately severe disability of muscles: (i) Type of
injury: through and through or deep penetrating wound by small high
velocity missile or large low-velocity missile, with debridement,
prolonged infection, or sloughing of soft parts, and intermuscular
scarring; (ii) History and complaint: service department record or
other evidence showing hospitalization for a prolonged period for
treatment of wound; record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section and, if present, evidence of inability to keep up
with work requirements; (iii) Objective findings: entrance and (if
present) exit scars indicating track of missile through one or more
muscle groups; indications on palpation of loss of deep fascia,
muscle substance, or normal firm resistance of muscles compared
with sound side; tests of strength and endurance compared with
sound side demonstrate positive evidence of impairment.

The formerly applicable 38 C.F.R. 4.56(d)(4) describes severe
disability of muscles: (1) Type of injury: through and through or
deep penetrating wound due to high-velocity missile, or large or
multiple low velocity missiles, or with shattering bone fracture or
open comminuted fracture with extensive debridement, prolonged
infection, or sloughing of soft parts, intermuscular binding and
scarring; (ii) History and complaint: service department record or
other evidence showing hospitalization for a prolonged period for
treatment of wound; record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section, worse than those shown for moderately severe
muscle injuries, and, if present, evidence of inability to keep up
with work requirements; (All) Objective findings: ragged, depressed
and adherent scars indicating wide damage to muscle groups in
missile track; palpation shows loss of deep fascia or muscle
substance, or soft flabby muscles in wound area; muscles swell and
harden abnormally in contraction; tests of strength, endurance, or
coordinated movements compared with the corresponding muscles of
the uninjured side indicate severe impairment of function. If
present, the following are also signs of severe muscle disability:
(A) X- ray evidence of minute multiple scattered foreign bodies
indicating intermuscular trauma and explosive effect of the
missile; (B) Adhesion of scar to one of the long bones, scapula,
pelvic bones, sacrum or vertebrae, with epithelial sealing over the

- 15 - 

bone rather than true skin covering in an area where bone is
normally protected by muscle; (C) Diminished muscle excitability to
pulsed electrical current in electrodiagnostic tests; (D) Visible
or measurable atrophy; (E) Adaptive contraction of an opposing
group of muscles; (F) Atrophy of muscle groups not in the track of
the missile, particularly of the trapezium and serratus in wounds
of the shoulder girdle; (G) Induration or atrophy of an entire
muscle following simple piercing by a projectile.

The Board notes that in its assessment of the appellant's
disability, the RO noted that radiographic examination had
consistently revealed the presence of multiple foreign bodies
within the soft tissues near the left knee and the greater
trochanter areas as well as muscle atrophy of the left thigh. (See
Supplemental Statement of the Case, dated December 16, 1998, pages
21 and 24.). However, the RO found that these factors, included in
the currently applicable criteria as objective findings supportive
of a "severe" disability were not sufficient to warrant the
assignment of a 40 percent rating. The RO found that these factors
were not sufficient to support the increased evaluation, absent
other findings consistent with such a rating.

Under the currently applicable provisions of 38 C.F.R. 4.56,
disabilities resulting from muscle injuries shall be classified in
accordance with the enumerated factors. 38 C.F.R. 4.56(d). The
Board's interpretation of this provision, in particular its use of
the mandatory "shall," is that it is nondiscretionary. It does not
impart a discretionary weighing of multiple factors in the
evaluation of a muscle injury. Under 38 C.F.R. 4.56(d)(4)(iii)(A)
and (D), radiographic evidence of minute multiple foreign bodies or
visible or measurable atrophy of any degree warrant the assignment
of a rating indicative of a "severe" disability.

The Board therefore concludes that given the mandatory language as
is set forth above, the evidence supports the assignment of a 40
percent disability rating for the residuals of a shell fragment
wound of the left thigh.

The Board has carefully considered the appellant's potential
entitlement to an extraschedular disability rating pursuant to 3 8
C.F.R. 3.32 1 (b)(1). Under that

- 16 - 

provision, in an exceptional case, where the schedular evaluations
are found to be inadequate, the Chief Benefits Director or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability. 38 C.F.R. 3.321
(b)(1) (1998). The governing norm in these exceptional cases is: A
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. See
Ardison v. Brown, 6 Vet. App. 405 (1994).

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell stands for the
proposition that the Board may address the matter of entitlement to
an extraschedular rating, provided that adequate reasons and bases
are articulated. See also VAOPGCPREC 6-96 (August 16, 1996)
(holding that the Board may deny extraschedular ratings, provided
that the RO has fully adjudicated the issue and followed
appropriate appellate procedure). Bagwell left intact, however, a
prior Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996)
which found that when an extraschedular grant may be in order, that
issue must be referred to those "officials who possess the
delegated authority to assign such a rating in the first instance,"
pursuant to 38 C.F.R. 3.321 (1998).

Thus, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board
cannot make a determination as to an extraschedular evaluation in
the first instance. However, in December 1998, pursuant to
instructions contained in the joint motion for remand and in the
Board's July 1998 remand, the RO considered and denied
extraschedular ratings for the veteran's disabilities. This matter
is therefore properly before the Board for review.

Ordinarily, the Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). As noted above, according to the regulation,

- 17 -

and as recognized by the Court in Fisher, an extraschedular
disability rating is warranted upon a finding that "the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization that would render impractical
the application of the regular schedular standards." 38 C.F.R.
3.321(b)(1) (1998).

The Board has carefully reviewed the joint motion for remand, in
particular pages 4-5, which describe evidence which, according to
the joint motion, may be supportive of the assignment of an
extraschedular rating. In particular, the parties before the Court
observed that in a March 1980 letter, a prospective employer
reported that the appellant was deemed not qualified for a position
with his company because of his back and hip disability. The
individual reported that the appellant would not be able to perform
"any and all duties" in the company's job requirements in
apparently a home construction business. The parties further noted
that in November 1980, the appellant had reported being given a
cart by his employer to move around the work place. Additionally,
the parties noted that the appellant has continually reported that
he could not obtain work because of his leg symptoms and that it
was continually painful and that he had fallen on several
occasions.

The Board has carefully considered the evidence as cited by the
parties, as well as the medical evidence of record as is detailed
above. However, as a result of this decision, the appellant is to
granted a 40 percent rating for the residuals of a shell fragment
wound, indicative of a "severe" disability rating. Further, as will
be discussed below, the appellant is to be assigned an 80 percent
schedular evaluation for left sciatic neuritis, thus indicative of
a "complete" paralysis of the left leg.

Clearly, the appellant is significantly disabled. However, in
addition to the service-connected disorders that are the subject of
this decision, the appellant is also in receipt of service
connection for degenerative lumbar disc syndrome (assessed as 20
percent disabling and therefore characterized as moderate in
severity with recurring attacks, see 38 C.F.R. 4.71a, Diagnostic
Code 5293); and post-traumatic stress disorder (assessed as 10
percent disabling and therefore indicative of mild or

- 18 - 

transient symptoms which decrease work efficiency during periods of
stress). See 38 C.F.R. 4.130, Diagnostic Code 9411.

The appellant is also in receipt of a total disability rating based
upon individual unemployability, thus evidencing that "there is
present [an] impairment of mind or body which is sufficient to
render it impossible ... to follow a substantially gainful
occupation." 38 C.F.R. 3.340(a)(1), 4.15 (1998). The total
disability rating based upon individual unemployability was granted
based upon the recognition that there existed "subjective" factors
that the "objective" rating did not consider, and that the
appellant's service-connected disabilities were sufficient to
produce unemployability without regard to advancing age. See
Vettese v. Brown, 7 Vet.App. 31, 34-35 (1994), 38 C.F.R. 3.340,
3.341, 4.16(a) (1998).

In short, it must be observed that the appellant is severely
disabled and unable to work because of multiple service-connected
disorders. The evidence of record pertaining to the appellant's
shell fragment wound residuals has been considered in its totality
with other evidence of record. However, there has been presented no
evidence indicating that the disability resulting from the shell
fragment wounds has resulted, in and of itself and apart from the
other service-connected disorders, in an exceptional or unusual
disability picture characterized by factors related to marked
interference with employment or frequent periods of
hospitalization.

The Board has carefully considered the appellant's subjective
reports of continued left leg pain, weakness and associated
symptoms causing an inability to obtain employment. However, 38
C.F.R. 4.1 specifically sets out that the degrees of disability
specified are generally considered adequate to compensate for
considerable loss of working time from exacerbations or illnesses
proportionate to the severity of the several grades of disability."
Factors such as missing time from work or requiring periodic
medical attention are clearly contemplated in the Schedule and
provided for in the evaluation assigned herein. 38 C.F.R. 4.1

- 19 - 

The evidence not indicating that the application of the regular
schedular standards would be inadequate, an extra-schedular
evaluation is denied.

Increased rating for neuritis of the left thigh sciatic nerve,
currently evaluated as 60 percent disabling.

As is discussed above, a claim for an increased rating is regarded
as a new claim and is subject to the well-groundedness requirement,
which may be satisfied by a competent allegation of an increase in
disability. 38 U.S.C.A. 5107(a) (West 1991); Proscelle, supra. The
appellant contends that the symptoms of the left thigh sciatic
neuritis are more severe than are contemplated by the currently
assigned rating. The Board therefore finds that the appellant has
submitted a well-grounded claim within the meaning of 38 U.S.C.A.
5107(a).

The appellant's disability is currently evaluated at 60 percent
disabling under 38 U.S.C.A. 4.124a, Diagnostic Codes 8520, 8620
dealing with the sciatic nerve, which is consistent with severe
disability, with marked muscular atrophy. In order for an 80
percent disability evaluation to be assigned, the disability
picture would need to approximate a showing of complete paralysis
of the sciatic nerve, where the foot dangles and drops, there is no
active movement possible of muscles below the knee, and flexion of
the knee is weakened or (very rarely) lost. 38 C.F.R. 4.124a,
Diagnostic Code 8620 (1998).

After a comprehensive review of all medical and lay evidence of
record, the Board is of the opinion that the assignment of an 80
percent schedular rating is appropriate.

The Board's scrutiny must be upon all evidence of record that
pertains to a claim for benefits. Gilbert, supra. The Board's
scrutiny is not limited to the specialized examination for the
disability at issue, and in particular, the Board has carefully
examined both of the most recent VA orthopedic and neurological
examinations.

- 20 - 

They are to some degree contradictory, as they pertain to findings
of the functional capabilities of the appellant's left lower
extremity. The orthopedic examiner reported that the appellant
walked with an antalgic gait, that pain was not visibly manifested
with movement, and that there were no objective manifestations
indicative of the degree of pain. Conversely, the neurological
examiner stated that the appellant was unable to walk without
assistance, that pain was visibly manifested upon movement, and
that the appellant's chronic pain syndrome resulting from the
neuritis had resulted in the "near complete loss of use of the left
lower extremity."

Because the applicable diagnostic code in part involves scrutiny of
the degree of limitation of movement of the affected part, the
Board has carefully considered the provisions of 38 C.F.R. 4.40 and
4.45 pertaining to the functional loss due to pain and functional
loss due to weakness, fatigability, incoordination or pain on
movement in the review of this matter. See DeLuca v. Brown, 8 Vet.
App. 202 (1995). The latter observation of the November 1998
neurological examiner is particularly significant in this regard.
It evidences a loss of function of the left lower extremity due to
pain that is tantamount to a complete paralysis.

Under the "benefit-of-the-doubt" rule, where there exists "an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter,"
the veteran shall prevail upon the issue. See Alemany v. Brown, 9
Vet. App. 518, 519 (1996); Ashley v. Brown, 6 Vet. App. 52, 59
(1993); 38 U.S.C. 5107(b); See Grantham v. Brown, 8 Vet. App. 228,
235 (1995); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Although the most recent medical reports are somewhat inconsistent
as is noted above, with due consideration of the factors as set
forth in 38 C.F.R. 4.40 and 4.45, the Board is of the opinion that
the evidence has reached a state of equipoise as to the degree of
the appellant's disability resulting from sciatic neuritis.
Accordingly, the Board grants an 80 percent disability rating for
the disorder in question.

- 21 - 

The Board has also considered whether the appellant's disability
picture resulting from the service-connected neuritis has resulted
in an exceptional or unusual disability picture characterized by
factors related to marked interference with employment or frequent
periods of hospitalization that would render impractical the
application of the regular schedular standards, thus suggesting
application of the extraschedular provisions of 38 C.F.R.
3.321(b)(1).

As a result of this decision, the appellant's disability picture
resulting from sciatic neuritis has, in and of itself, been
determined to be of a severity tantamount to complete paralysis of
the affected part and an 80 percent disability rating has been
assigned. However, although the November 1998 examiner reported
that the appellant's neurological disability resulted in
interference with his ability to perform average employment in a
civil occupation, the report does not reveal that the disability in
question has resulted in a total incapacity beyond that represented
by the 80 percent disability rating. Indeed, although an 80 percent
disability rating has been assigned, the Board observes that the
rating was granted upon the finding that a state of evidentiary
equipoise had been reached with regard to the rating of the
appellant's sciatic neuropathy. Alemany, supra.

The application of an extra-schedular rating mandates a finding
that there is a factor, or a combination of factors, that renders
inadequate the VA Schedule of Ratings to compensate the individual
upon the average impairment of earning capacity resulting from a
single service-connected disorder. 38 C.F.R. 3.321. In this regard,
the evidence is not in relative balance as to the inadequacy of the
rating schedule. The evidence reflects that the appellant is
clearly severely disabled as a result of multiple service-connected
disorders, including his back, left thigh orthopedic and left thigh
neurological disorders, and a total disability evaluation has been
assigned.

However, the Board finds that there has not been obtained evidence
indicating that the regular application of the schedular criteria
would be inadequate with regard solely to the service-connected
neuritis. With regard to the evidence cited by the parties in the
October 1997 joint motion remanding this matter to the Board, the

- 22 -

Board notes that this evidence is in large part reflective of the
appellant's overall left lower extremity disability. Examination of
the evidence cited reveals that the appellant's left lower
extremity disability has been predominantly evaluated by medical
examiners with consideration of both the shotgun wound residuals
and the neuritis. (See VA medical examination and treatment reports
of July 1992; November 1993 May 1996). Indeed, the March 1980
letter from the appellant's prospective employer reflects that the
appellant was not hired because of the appellant's hip and back
conditions. From the text of this letter, it is therefore clear
that the appellant was not then hired because of his back disorder
and his sciatic neuritis and his shell fragment wound residuals. 5

With regard to the joint motion's reference to the appellant's
subjective reports of continued hip and leg pain, the Board notes
that the appellant himself has repeatedly argued both the shell
fragment wound residuals and neuritis together comprise the reason
for his continued unemployability. Indeed, as a layperson, the
appellant could not competently separate the resulting pain and
functional loss. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Finally, as noted above, 38 C.F.R. 4.1 sets out that the degrees of
disability specified in the rating schedule are generally
considered adequate to compensate for time lost due to service-
connected disorders.

Clearly, the appellant is significantly disabled from sciatic
neuritis. However, as is noted above, the appellant is also in
receipt of service connection for left thigh shell fragment wound
residuals, degenerative lumbar disc syndrome, and post-traumatic

5 The appellant has reported being forced to retire at some point
in the late 1970's. Although not in reliance upon the ultimate
disposition of this matter with regard to consideration of an
extra-schedular rating, the Board observes that during the course
of an April 1978 hearing, the appellant reported that he was
originally released from employment in 1975 because of a change in
his employer's management. See transcript, page 8. The appellant
reported in the hearing that thereafter, he sought employment but
was refused because of his leg disorder and his nervous condition. 

- 23 -

stress disorder, as well as a total rating based upon individual
unemployability. It cannot be doubted that these disorders are in
tandem sufficient to produce marked unemployability, independent of
the sciatic neuritis.

In sum, there has been presented no evidence indicating that the
disability resulting from the sciatic neuritis, in and of itself
and apart from the other service-connected disorders, presents an
exceptional or unusual disability picture characterized by factors
related to marked interference with employment or frequent periods
of hospitalization. The evidence not indicating that the
application of the regular schedular standards would be inadequate,
an extra-schedular evaluation is denied.

ORDER

A 40 percent disability rating for the residuals of a shell
fragment wound of the left thigh is granted, subject to the law and
regulations governing the payments of monetary benefits.

An 80 percent disability rating for left sciatic neuritis is
granted, subject to the law and regulations governing the payments
of monetary benefits.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 24 - 


